COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Rodolfo De la Fuente v. The State of Texas

Appellate case number:    01-19-00717-CR

Trial court case number: 1568846

Trial court:              179th District Court of Harris County

       A review of the district court’s docket of the underlying case indicates that appellant and
his counsel filed a document entitled “Defendant’s Withdrawal and Waiver of Right to Appeal”
(Document No. 87473221) with the district court on October 4, 2019. Accordingly, the Court
orders that the district court clerk file a supplemental clerk’s record containing the document
within 10 days of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                 Acting individually


Date: __November 26, 2019___